DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "4" and "23" have both been used to designate what appears in FIG. 1 to be the same synchronous pulley.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two bottom plates” (Lines 3-4 of Claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 

Claim Objections
Claims 1-3 are objected to because of the following informalities:
Claims 1-3 are replete with grammatical errors and incomplete language which renders the claim difficult to understand.  The Office recommends deleting the roman numerals which follow several elements, and to insert numerical placeholders before elements to distinguish among various pulleys, gears, etc.  The claims should also follow the guidelines provided in 37 C.F.R. 1.75(i).  See MPEP 608.01(i).  The Office has copied a proposed marked-up version of Claims 1-3 which would overcome claim objections, but not necessarily all the rejections under 35 U.S.C. 112(b) below.
Proposed marked-up Claim 1:
A serpentine inspection robot mechanism for lifting a cage guide, the serpentine inspection robot mechanism being driven by magnetic wheels, the robot mechanism comprising:
a magnetic wheel drive part; and

wherein the magnetic wheel drive part comprises a worm and gear transmission mechanism [[(I)]] and a magnetic wheel driving mechanism; [[(II), and]]
wherein the pitching yawing part comprises a pitching yawing mechanism [[(III)]];
wherein the [[The]] worm and gear transmission mechanism comprises:
a worm [[I]] (2),
a plurality of turbines (3),
a first synchronous pulley [[I]] (4),
a second synchronous pulley [[II]] (8),
a plum coupling (6),
a first steering engine [[I]] (9), and
a third synchronous pulley (23),
wherein [[a]] the plurality of the turbines (3) are distributed around the worm [[I]] (2),
wherein the first steering engine [[I]] (9), the plum coupling (6), the worm [[I]] (2), the plurality of turbines (3), the first synchronous pulley [[I]] (4), the synchronous belt (23), and the second synchronous pulley [[II]] (8) 
wherein a first [[the]] bearing [[I]] (1) is engaged to the worm [[I]] (1);
wherein the [[The]] magnetic wheel driving mechanism comprises:
first spur gears [[I]] (7),
second spur gears [[V]] (21), and
two magnetic wheels (22),
first spur gears [[I]] (7) [[is]] are connected to a combination formed by the second spur gears [[V]] (21) and the two magnetic wheels (22);
wherein a second [[the]] bearing [[IV]] (20) is engaged to the second spur gears [[V]] (21) and the two magnetic wheels (22), and
wherein the two magnetic wheels (22) are arranged at both sides of the second spur wheel [[V]] (21);
wherein the [[The]] pitching yawing mechanism comprises:
a second steering engine [[II]] (10),
third spur gears [[IV]] (18),
fourth spur gears [[III]] (17),
fifth spur gears [[III]] (16),
a first bevel gear [[II]] (15),
a second bevel gear [[I]] (13), and
a joint (12),
wherein the second steering engine [[II]] (10), the third spur gears [[IV]] (18), the fourth spur gears [[III]] (17), the fifth spur gears [[III]] (16), the first bevel gears [[II]] (15), the second bevel gear , and the joint (12) are connected successively.

Proposed marked-up Claim 2:
The 
wherein the worm [[I]] (2), the plurality of turbines first synchronous pulley [[I]] (4), the second synchronous pulley [[II]] (8) and the two magnetic wheels 
wherein the first steering engine [[I]] (9) is fixed on the magnetic wheel driving mechanism (II), and
wherein the second steering engine [[II]] (10) is fixed on the pitching yawing mechanism [[(III)]].

Proposed marked-up Claim 3:
The third spur gears [[IV]] (18) are arranged in two rows in [[the]] an up-to-down direction.

The Office recognizes that Applicant may be his or her own lexicographer.  However, the application clearly describes the “turbines (3)” as being engaged with the “worm I (2).”  Perhaps the term “turbines” is a result of poor translation.  In any event, the Office recommends amended the term “turbines” to recite, e.g., “worm wheels.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1:
The metes and bounds of the preamble are unclear.  The Office cannot discern where the preamble ends.
It is unclear whether the “plurality of the turbines” (Line 8) corresponds to the “turbines” introduced in Line 6.
The “synchronous belt (23)” (Lines 10-11) lacks clear antecedent basis.
The “bearing I (1)” (Line 11) lacks clear antecedent basis.
Claim 1 doesn’t clearly introduce the limitation in which there are “two magnetic wheels.”  See Line 14.
The “bearing IV (20)” lacks clear antecedent basis.
The “spur wheel V (21)” (Line 16) lacks clear antecedent basis.  The Office recommends amending the word “wheel” to recite “gears.”
It is unclear whether Claim 1 requires a singular “bevel gear II (15),” as introduced in Line 18, or whether it requires a plurality of “bevel gears II (15),” as recited in Line 20.
It is unclear whether Claim 1 requires a singular “bevel gear I (13),” as introduced in Line 18, or whether it requires a plurality of “bevel gears I (13),” as recited in Line 20.
It is unclear whether the “synchronous pulley I (4)” and the “synchronous pulley (23)” are the same pulley or if these are two different pulleys.
The metes and bounds of the word “successively” (Line 11) are unclear because the “synchronous pulley I (4)” is connected directly to the “synchronous belt (23),” and not to the “synchronous pulley II (8).”
The disclosure appears to describe a pair of “second steering engines (10),” each of which is “successively connected” to one “spur gear (18),” one “spur gear (17),” one “spur gear (16),” etc.  As a result, the language in Claim 1 in which the [singular] “steering engine II (10), the [plural] spur gears IV (18), the [plural] spur gears III (17), the [plural] spur gears III (16), the [plural] bevel gears II (15), the [plural] bevel gears I (13) and the joint (12) are connected successively is unclear.
Claim 2:
It is unclear which turbine among the “plurality of turbines” introduced in Claim 1 relates to the “turbine (3)” recited in Line 2.
The “two bottom plates” (Lines 3-4) lack clear antecedent basis.
The position of the “two bottom plates” is unclear.  Are there “two bottom plates” arranged between the worm and gear transmission mechanism (I) and the magnetic wheel driving mechanism (II), as well as “two bottom plates” arranged between the magnetic wheel driving mechanism (II) and the pitching yawing mechanism (III), or is there a single “bottom plate” arranged between the worm and gear transmission mechanism (I) and the magnetic wheel driving mechanism (II) and a single “bottom plate” arranged between the magnetic wheel driving mechanism (II) and the pitching yawing mechanism (III)?
Claim 3:
The “up-to-down direction” lacks clear antecedent basis.

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Chinese Patent Publication No. 105710887 to Tang et al. is considered to be the closest prior art.
Tang does not disclose or suggest the combination of elements recited in Claim 1, as best understood.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/RANDELL J KRUG/Primary Examiner, Art Unit 3658